Exhibit 10.57

 
THE SECURITIES OFFERED HEREBY HAVE NOT BEEN AND WILL NOT BE REGISTERED WITH THE
UNITED STATES SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF
ANY STATE PURSUANT TO AN EXEMPTION FROM REGISTRATION PROVIDED BY SECTION 3(b) OF
THE SECURITIES ACT OF 1933, AS AMENDED, AND THE RULES AND REGULATIONS
PROMULGATED THEREUNDER (THE "1933 ACT)

 
  US $30,000.00


BIONEUTRAL GROUP, INC.
6% CONVERTIBLE REDEEMABLE NOTE
DUE JANUARY 14, 2015


BioNeutral Group, Inc., a Nevada Corporation (the “Company”) promises to pay to
the order of GEL Properties, LLC and its authorized successors and permitted
assigns ("Holder"), the aggregate principal face amount of Thirty Thousand
dollars exactly (U.S. $30,000.00) on January 14, 2015 ("Maturity Date") and to
pay interest on the principal amount outstanding hereunder at the rate of 6% per
annum commencing on January 14, 2014. The interest will be paid to the Holder in
whose name this Note is registered on the records of the Company regarding
registration and transfers of this Note.  The principal of, and interest on,
this Note are payable at 16192 Coastal Highway, Lewes, DE, 19958, initially, and
if changed, last appearing on the records of the Company as designated in
writing by the Holder hereof from time to time.  The Company will pay each
interest payment and the outstanding principal due upon this Note before or on
the Maturity Date, less any amounts required by law to be deducted or withheld,
to the Holder of this Note by check or wire transfer addressed to such Holder at
the last address appearing on the records of the Company.  The forwarding of
such check or wire transfer shall constitute a payment of outstanding principal
hereunder and shall satisfy and discharge the liability for principal on this
Note to the extent of the sum represented by such check or wire
transfer.  Interest shall be payable in Common Stock (as defined below) pursuant
to paragraph 4(b) herein.


This Note is subject to the following additional provisions:


1.           This Note is exchangeable for an equal aggregate principal amount
of Notes of different authorized denominations, as requested by the Holder
surrendering the same.  No service charge will be made for such registration or
transfer or exchange, except that Holder shall pay any tax or other governmental
charges payable in connection therewith.


2.           The Company shall be entitled to withhold from all payments any
amounts required to be withheld under applicable laws.
 
 
 

--------------------------------------------------------------------------------

 


3.           This Note may be transferred or exchanged only in compliance with
the Securities Act of 1933, as amended ("Act") and applicable state securities
laws.  Any attempted transfer to a non-qualifying party shall be treated by the
Company as void.  Prior to due presentment for transfer of this Note, the
Company and any agent of the Company may treat the person in whose name this
Note is duly registered on the Company's records as the owner hereof for all
other purposes, whether or not this Note be overdue, and neither the Company nor
any such agent shall be affected or bound by notice to the contrary.  Any Holder
of this Note electing to exercise the right of conversion set forth in Section
4(a) hereof, in addition to the requirements set forth in Section 4(a), and any
prospective transferee of this Note, also is required to give the Company
written confirmation that this Note is being converted ("Notice of Conversion")
in the form annexed hereto as Exhibit A. The date of receipt (including receipt
by telecopy) of such Notice of Conversion shall be the Conversion Date.


4.           (a)           The Holder of this Note is entitled, at its option,
at any time after the requisite rule 144 holding period, and after full cash
payment for the shares convertible hereunder, to convert all or any amount of
the principal face amount of this Note then outstanding into shares of the
Company's common stock (the "Common Stock") without restrictive legend of any
nature, at a conversion price ("Conversion Price") for each share of Common
Stock equal to 65% of the lowest closing bid price of the Common Stock as
reported on the National Quotations Bureau OTCQB exchange which the Company’s
shares are traded or any exchange upon which the Common Stock may be traded in
the future ("Exchange"), for any of the five trading days including the day upon
which a Notice of Conversion is received by the Company (provided such Notice of
Conversion is delivered by fax or other electronic method of communication to
the Company after 4 P.M. Eastern Standard or Daylight Savings Time if the Holder
wishes to included the same day closing price). If the shares have not been
delivered within 3 business days, the Notice of Conversion may be rescinded.
Such conversion shall be effectuated by the Company delivering the shares of
Common Stock to the Holder within 3 business days of receipt by the Company of
the Notice of Conversion.  Once the Holder has received such shares of Common
Stock, the Holder shall surrender this Note to the Company, executed by the
Holder evidencing such Holder's intention to convert this Note or a specified
portion hereof, and accompanied by proper assignment hereof in blank.  Accrued
but unpaid interest shall be subject to conversion.  No fractional shares or
scrip representing fractions of shares will be issued on conversion, but the
number of shares issuable shall be rounded to the nearest whole share.  In the
event the Company experiences a DTC “Chill” on its shares while this note is
eligible for conversion into free trading shares, the conversion price shall be
decreased to 55% instead of 65% while that “Chill” is in effect. The Holder will
not short or maintain a short position in the stock of the Company while this
Note is in effect.


  (b)           Interest on any unpaid principal balance of this Note shall be
paid at the rate of 6% per annum.  Interest shall be paid by the Company in
Common Stock ("Interest Shares").  The Holder may, at any time, send in a Notice
of Conversion to the Company for Interest Shares based on the formula provided
in Section 4(a) above.  The dollar amount converted into Interest Shares shall
be all or a portion of the accrued interest calculated on the unpaid principal
balance of this Note to the date of such notice.
 
 
2

--------------------------------------------------------------------------------

 


  (c)           This Note may not be prepaid.


  (d)           Upon (i) a transfer of all or substantially all of the assets of
the Company to any person in a single transaction or series of related
transactions, (ii) a reclassification, capital reorganization or other change or
exchange of outstanding shares of the Common Stock, or (iii) any consolidation
or merger of the Company with or into another person or entity in which the
Company is not the surviving entity (other than a merger which is effected
solely to change the jurisdiction of incorporation of the Company and results in
a reclassification, conversion or exchange of outstanding shares of Common Stock
solely into shares of Common Stock) (each of items (i), (ii) and (iii) being
referred to as a "Sale Event"), then, in each case, the Company shall, upon
request of the Holder, redeem this Note in cash for 150% of the principal
amount, plus accrued but unpaid interest through the date of redemption, or at
the election of the Holder, such Holder may convert the unpaid principal amount
of this Note (together with the amount of accrued but unpaid interest) into
shares of Common Stock immediately prior to such Sale Event at the Conversion
Price.


  (e)           In case of any Sale Event in connection with which this Note is
not redeemed or converted, the Company shall cause effective provision to be
made so that the Holder of this Note shall have the right thereafter, by
converting this Note, to purchase or convert this Note into the kind and number
of shares of stock or other securities or property (including cash) receivable
upon such reclassification, capital reorganization or other change,
consolidation or merger by a holder of the number of shares of Common Stock that
could have been purchased upon exercise of the Note and at the same Conversion
Price, as defined in this Note, immediately prior to such Sale Event. The
foregoing provisions shall similarly apply to successive Sale Events. If the
consideration received by the holders of Common Stock is other than cash, the
value shall be as determined by the Board of Directors of the Company or
successor person or entity acting in good faith.


5.           No provision of this Note shall alter or impair the obligation of
the Company, which is absolute and unconditional, to pay the principal of, and
interest on, this Note at the time, place, and rate, and in the form, herein
prescribed.


6.           The Company hereby expressly waives demand and presentment for
payment, notice of non-payment, protest, notice of protest, notice of dishonor,
notice of acceleration or intent to accelerate, and diligence in taking any
action to collect amounts called for hereunder and shall be directly and
primarily liable for the payment of all sums owing and to be owing hereto.


7.           The Company agrees to pay all costs and expenses, including
reasonable attorneys' fees and expenses, which may be incurred by the Holder in
collecting any amount due under this Note.


8.           If one or more of the following described "Events of Default" shall
occur:


(a)         The Company shall default in the payment of principal or interest on
this Note or any other note issued to the Holder by the Company; or
 
 
3

--------------------------------------------------------------------------------

 


(b)         Any of the representations or warranties made by the Company herein
or in any certificate or financial or other written statements heretofore or
hereafter furnished by or on behalf of the Company in connection with the
execution and delivery of this Note shall be false or misleading in any respect;
or


(c)         The Company shall fail to perform or observe, in any respect, any
covenant, term, provision, condition, agreement or obligation of the Company
under this Note; or


(d)         The Company shall (1) admit in writing its inability to pay its
debts generally as they mature; (2) make an assignment for the benefit of
creditors or commence proceedings for its dissolution; (3) apply for or consent
to the appointment of a trustee, liquidator or receiver for its or for a
substantial part of its property or business; (4) file a petition
for  bankruptcy relief, consent to the filing of such petition or have filed
against it an involuntary petition for bankruptcy relief, all under federal or
state laws as applicable; or


(e)         A trustee, liquidator or receiver shall be appointed for the Company
or for a substantial part of its property or business without its consent and
shall not be discharged within thirty (30) days after such appointment; or


(f)          Any governmental agency or any court of competent jurisdiction at
the instance of any governmental agency shall assume custody or control of the
whole or any substantial portion of the properties or assets of the Company; or


(g)         One or more money judgments, writs or warrants of attachment, or
similar process, in excess of twenty five thousand dollars ($25,000) in the
aggregate, shall be entered or filed against the Company or any of its
properties or other assets and shall remain unpaid, unvacated, unbonded or
unstayed for a period of fifteen (15) days or in any event later than five (5)
days prior to the date of any proposed sale thereunder; or


(h)         Bankruptcy, reorganization, insolvency or liquidation proceedings,
or other proceedings for relief under any bankruptcy law or any law for the
relief of debtors shall be instituted voluntarily by or involuntarily against
the Company; or


(i)          The Company shall have its Common Stock delisted from an exchange
(including the OTCBB exchange) or, if the Common Stock trades on an exchange,
then trading in the Common Stock shall be suspended for more than 10 consecutive
days;


(j)          defaulted on or breached any term of any other note of similar debt
instrument into which the Company has entered and failed to cure such default
within the appropriate grace period; or


(k)         The Company shall not deliver to the Holder the Common Stock
pursuant to paragraph 4 herein without restrictive legend within 3 business days
of its receipt of a Notice of Conversion along with a proper and conforming
legal opinion.
 
 
4

--------------------------------------------------------------------------------

 


Then, or at any time thereafter, unless cured, and in each and every such case,
unless such Event of Default shall have been waived in writing by the Holder
(which waiver shall not be deemed to be a waiver of any subsequent default) at
the option of the Holder and in the Holder's sole discretion, the Holder may
consider this Note immediately due and payable, without presentment, demand,
protest or (further) notice of any kind (other than notice of acceleration), all
of which are hereby expressly waived, anything herein or in any note or other
instruments contained to the contrary notwithstanding, and the Holder may
immediately, and without expiration of any period of grace, enforce any and all
of the Holder's rights and remedies provided herein or any other rights or
remedies afforded by law.  Upon an Event of Default, interest shall be accrue at
a default interest rate of 24% per annum or, if such rate is usurious or not
permitted by current law, then at the highest rate of interest permitted by
law.  In the event of a breach of 8(k) the penalty shall be $250 per day the
shares are not issued beginning on the 4th day after the conversion notice was
delivered to the Company.  This penalty shall increase to $500 per day beginning
on the 10th day.


If the Holder shall commence an action or proceeding to enforce any provisions
of this Note, including without limitation engaging an attorney, then the Holder
shall be reimbursed by the Company for its attorneys’ fees and other costs and
expenses incurred in the investigation, preparation and prosecution of such
action or proceeding.
 
9.           In case any provision of this Note is held by a court of competent
jurisdiction to be excessive in scope or otherwise invalid or unenforceable,
such provision shall be adjusted rather than voided, if possible, so that it is
enforceable to the maximum extent possible, and the validity and enforceability
of the remaining provisions of this Note will not in any way be affected or
impaired thereby.


10.         Neither this Note nor any term hereof may be amended, waived,
discharged or terminated other than by a written instrument signed by the
Company and the Holder.


11.         The Company represents that it is not a “shell” issuer and has never
been a “shell” issuer or that if it previously has been a “shell” issuer that at
least 12 months have passed since the Company has reported form 10 type
information indicating it is no longer a “shell issuer.  Further. The Company
will instruct its counsel to either (i) write a 144- 3(a)(9) opinion to allow
for salability of the conversion shares or (ii) accept such opinion from
Holder’s counsel.
 
 
5

--------------------------------------------------------------------------------

 


12.         The Company shall issue irrevocable transfer agent instructions
reserving 100,000,000 shares of its Common Stock for conversions under this Note
(the “Share Reserve”). The reserve shall be replenished as needed to allow for
conversions of this Note. The Holder will initially submit a conversion
notice/request for a tranche of shares to be issued with an agreed to conversion
price equal to $1000 (an “Initial Tranche Request”).  The shares that are the
subject to the Initial Trance Request may be subsequently reconverted and
repriced as follows: (i) the Holder shall immediately reduce the outstanding
balance of the Note by $1,000 and simultaneously send to the Company a live” or
“repriced” conversion notice for the $1,000 priced using the conversion formula
set forth in Section 4(a) of this Note,  (ii) As the balance of the shares in
the Initial Tranche Request are converted via the delivery of the “live” or
“repriced” conversion notice,  the balance of the Note shall be reduced using
the formula set forth in Section 4(a) of this Note, as if such shares had
originally been converted as set forth in Section 4(a).  By way of example, if
the Tranche Conversion Request was for 1,000,000 shares and the face amount of
the Note was $25,000 the Holder would initially deduce $1,000 from the face
amount leaving a balance of $24,000 and send the Company a repriced conversion
notice deducting that number of shares from the Initial Tranche Request
necessary to equal $1,000 using the formula set forth in Section 4(a). 
Additionally, if, the following day, the Holder sent a “live” or “repriced”
conversion notice to the Company for 25,000 shares and, using the formula set
forth in Section 4(a) the true conversion price would have been $6,000, then the
Holder shall make an additional reduction of $6,000 on the Note and shall
indicate both the Note balance and the share reserve balance on the “live”
conversion notice.  This process shall be repeated until there is no balance
remaining outstanding on the Note.  Upon full conversion of this Note, the any
shares remaining in the Share Reserve shall be cancelled. The Company will be
responsible for all costs associated with issuing the shares upon conversion of
this Note.


13.         The Company will give the Holder direct notice of any corporate
actions including but not limited to name changes, stock splits,
recapitalizations etc.  This notice shall be given to the Holder as soon as
possible under law.  The Company will email such notices to Goldy@pisc.us.


14.         This Note shall be governed by and construed in accordance with the
laws of New York applicable to contracts made and wholly to be performed within
the State of New York and shall be binding upon the successors and assigns of
each party hereto.  The Holder and the Company hereby mutually waive trial by
jury and consent to exclusive jurisdiction and venue in the courts of the State
of New York.  This Agreement may be executed in counterparts, and the facsimile
transmission of an executed counterpart to this Agreement shall be effective as
an original.
 
 
6

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Company has caused this Note to be duly executed by an
officer thereunto duly authorized.
 
Dated: January 13, 2014

 
BIONEUTRAL GROUP, INC.
           
By:
      Title:  President & CEO  


 
7

--------------------------------------------------------------------------------

 


EXHIBIT A



NOTICE OF CONVERSION


 (To be Executed by the Registered Holder in order to Convert the Note)


The undersigned hereby irrevocably elects to convert $___________ of the above
Note into _________ Shares of Common Stock of BioNeutral Group, Inc.  (“Shares”)
according to the conditions set forth in such Note, as of the date written
below.


If Shares are to be issued in the name of a person other than the undersigned,
the undersigned will pay all transfer and other taxes and charges payable with
respect thereto.
 

Date of Conversion:     Applicable Conversion Price:     Signature:      
[Print Name of Holder and Title of Signer]
 

 
Address:
         

 
SSN or EIN:
   

Shares are to be registered in the following name:
   

 

Name:      Address:     Tel:     Fax:     SSN or EIN:    



Shares are to be sent or delivered to the following account:
 
Account Name:  
   

Address:
   

 
 
8

--------------------------------------------------------------------------------